Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 July 25, 2013 The Commodity Evolution: The Changing Face of Commodity Investing Credit Suisse AG, Investor Solutions July 2013 * None of the indices or instruments discussed herein provides investors with the rights to any physical commodities Executive Summary § Commodities are an asset class included in a clients portfolio, traditionally, for its diversification and inflation hedging characteristics. § However, investing in commodities has become more challenging in recent years as the returns of individual commodities have diverged significantly. § Commodity strategies have evolved from passive beta towards more dynamic, systematic strategies that can focus on individual commodity supply/demand fundamentals. § Dynamic long-only commodity index strategies using a rules-based, transparent methodology seek to provide the traditional benefits of passive commodity beta with potential for enhanced performance. Slide 2 Investing in commodities has become m ore challenging in recent years More Challenging Environment Source: the BLOOMBERG PROFESSIONAL TM service, Credit Suisse SPGCCIP: S&P GS Commodity Excess Return Index, June 30, 2003  June 28, 2013 Historical performance returns or financial market scenarios are not indicative of current or future performance. Slide 3 Super-cycle returns coincided with the surge in Chinese demand Historical comparison of China industrial and export data vs. the SPGCCI The Chinese economy grew steadily from the mid-1990s through 2001, when China joined the WTO (World Trading Organization). From 2002  2007, demand for Chinese goods dramatically increased, accelerating Chinas growth and demand for the raw materials needed for production. From 2011  mid-2013, Chinese industrial production, exports, and steel production have declined significantly. Source: the BLOOMBERG PROFESSIONAL TM service, China National Bureau of Statistics, World Steel Association, Credit Suisse. SPGCCI: S&P GS Commodity Index Spot, June 30, 2003  May 31, 2013. Historical performance returns or financial market scenarios are not indicative of current or future performance. Growth represents monthly compounded annualized Slide 4 growth. Commodities correlation to equities has declined with falling cross -commodity correlation The average cross-commodity sector correlation is based on the five DJUBS sector indices: Energy, Industrial Metals, Precious Metals, Agriculture and Livestock Source: Credit Suisse Dates shown: June 30, 2003  June 28, 2013 Historical performance returns or financial market scenarios are not indicative of current or future performance. Slide 5 Marked divergence in recent com m odity returns Source: Credit Suisse; SPGCCIP: S&P GS Commodity Excess Return Index SPGCCIP: S&P GS Commodity Excess Return Index, June 30, 2003  June 28, 2013 DJUBSER: Dow Jones UBS Commodity Excess Return Index, June 30, 2003  June 28, 2013 Shown: Trailing 12 month returns of SPGCCIP component ER indices and S&P GSCI and DJUBS ER indices Historical performance returns or financial market scenarios are not indicative of current or future performance. Slide 6 Traditional enhanced strategies appear structurally challenged This example shows that the value that could have been captured by a long 3 month forward DJUBS short DJUBS position was significant in the past, but vanished in recent years ending up in negative risk adjusted returns (Sharpe Ratios) Source: the BLOOMBERG PROFESSIONAL TM service, Credit Suisse Dates shown: June 30, 2003  June 28, 2013 Historical performance returns or financial market scenarios are not indicative of current or future performance. Slide 7 Com m odity equities performance has also suffered in recent years The above graphs sets forth the historical performance of the indices from June 1, 2009, the Credit Suisse Commodity Benchmark Index inception date, to June 28, 2013. Historical performance is not indicative of future performance. The above graph does not reflect any performance of any product linked to the indices or include the investor fees associated with any product linked to the indices, which will reduce the amount of the return of such product. Source: the BLOOMBERG PROFESSIONAL TM service, Credit Suisse Dates shown: June 1, 2009  June 28, 2013 Historical performance returns or financial market scenarios are not indicative of current or future performance. Slide 8 Beta & enhanced indices are being replaced by m ore dynamic com m odity index strategies The above graph sets forth the historical performance of the indices from February 21, 2012, the Credit Suisse Commodity Backwardation Total Return Index (CSCUBKTR) inception date, to June 28, 2013. Historical performance is not indicative of future performance. The above graph does not reflect any performance of any product linked to the indices or include the investor fees associated with any product linked to the indices, which will reduce the amount of the return of such product. DJUBSTR Index is set to 100 on February 12, 2012 to compare to the performance of CSCUBKTR. Source: the BLOOMBERG PROFESSIONAL
